Citation Nr: 0413010	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-13 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and depressive disorder, 
and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.

In a June 1976 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
denied the claim for entitlement to service connection for a 
nervous condition on the grounds that although there was 
evidence of schizophrenia within the presumptive period 
following discharge, the episode was an acute one and 
possibly related to the veteran's drug usage.  The veteran 
failed to file a timely appeal, and the decision became 
final.  

In July 1979, the RO "confirmed and continued" the June 
1976 denial of service connection for a nervous condition.  
The veteran submitted a timely notice of disagreement with 
this decision, and a statement of the case was issued in 
September 1979.  The veteran did not submit a timely 
substantive appeal, and the RO accordingly closed out the 
appeal without certifying it to the Board.

In February 2001, the veteran filed an application to reopen 
his claim.  In a July 2001 rating decision, the RO in Boston, 
Massachusetts, determined that new and material evidence had 
not been submitted to reopen the claim for service 
connection.  The veteran filed a timely appeal.

Jurisdiction over the veteran's claims folder was transferred 
to the RO in Baltimore, Maryland, in September 2003.

While service connection for a psychiatric disability was 
denied in prior unappealed decisions, a claim based on a new 
diagnosis is treated as a new claim.  Spencer v Brown, 17 
F.3d. 368 (1994).  Therefore, the Board is deciding the 
veteran's claim on a de novo basis.  The veteran is not 
prejudiced by such treatment.  Although, the RO considered 
only the question of whether new and material evidence had 
been submitted, he has made arguments on the merits of the 
claim throughout the appeal period, and the RO developed the 
claim as if it were deciding it on the merits by providing 
him with an examination.  Curry v. Brown, 7 Vet App 59 
(1994).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have a current acquired psychiatric 
disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for an acquired psychiatric disorder.  The 
veteran was afforded a VA examination in October 2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in August 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  The letter also notified the veteran of the evidence 
needed to substantiate entitlement to service connection.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) the 
United States Court of Appeals for Veteran Claims (Court's) 
held, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." 

In the August 2003 letter, the RO included a paragraph under 
the heading "Is there anything else you need to send?"  The 
paragraph advised the veteran that "if there is any other 
evidence or information that you think will support your 
claim, please let us know."  Elsewhere in the letter he was 
advised to send any additional information or evidence.  This 
language should have put him on notice to submit evidence in 
his possession.

The majority in Pelegrini also held that the VCAA notice was 
required prior to the initial adjudication of the claim.  
Pelegrini v. Principi, at 420-22.  The VCAA notice in this 
case was provided after the initial adjudication.  However, 
the veteran was not prejudiced by the delayed notice.  He did 
not submit, or report the existence of, any evidence in 
response to the VCAA letter.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

I.  Factual Background.

The veteran's service medical records do not contain findings 
referable to a psychiatric disability.  

The veteran was first hospitalized at Spring Grove State 
Hospital for a psychiatric disorder in December 1973, two 
months after separation from service.  The veteran was 
combative, irrational, giving inappropriate remarks, and 
catatonic-like with hyper excitable features.  He threatened 
surrounding people and was very hostile, angry, and upset.  
The veteran and his mother informed the staff psychiatrist 
that his illness started about the time he was discharged 
from the army.  He claimed that a woman put a spell on him.  
As the spell progressed, he began having difficulty in 
sleeping, especially when he was in the stockade at Fort 
Bragg, and he heard voices.  The veteran admitted to smoking 
marijuana and using LSD approximately four times since his 
discharge.  The staff psychiatrist diagnosed acute 
schizophrenic episode, with drug usage possibly playing some 
role in the etiology.

The veteran was again hospitalized at Spring Grove State 
Hospital in January 1975.  He was disturbed and 
hallucinating.  He claimed to hear voices.  The veteran was 
diagnosed with an acute schizophrenic episode.

The veteran was hospitalized at Perry Point VA Hospital in 
October 1975.  On admission, the veteran was very bizarre and 
disturbed other patients.  He exhibited typical sociopathic 
signs.  The veteran admitted that he had been on 
"crossroads," a type of speed.  The impression of the staff 
psychiatrist was that the veteran's condition was a drug-
induced psychosis in a sociopathic personality.  

The veteran was admitted to the South Carolina State Hospital 
in June 1978, after his brother stated that the veteran was a 
danger to himself and others.  On admission, the veteran was 
overtly psychotic, combative, and could not be questioned due 
to confusion with severe agitation.  Reality orientation was 
markedly impaired.  He was actively hallucinating and talking 
irrelevantly.  One of the referring individuals stated that 
the veteran had a history of cocaine abuse several years 
prior.  The diagnostic impression was an acute schizophrenia 
episode with a question of abusive drugs in the past.

On VA hospitalization in May 1979, it was reported that the 
veteran was seen after being brought to a clinic by his 
brother on the day of admission.  The veteran reportedly went 
to great lengths to explain that he had a "nerve problem" 
which had started as the result of being in the stockade just 
prior to discharge from service.  The final diagnosis was 
acute schizophrenic episode, resolved.

The veteran was again admitted to Spring Grove State Hospital 
in January 1982 under two medical certificates and a detainer 
from the Sheriff's Department of Harford County because he 
was caught breaking into a church.  On admission, the veteran 
was relatively quiet, although at times his speech was 
"incoherent, stereotype and repetitive with many delusional 
paranoid ideas."  While being treated, the veteran was 
aggressive at times and unpredictable.  It was noted that he 
was mostly a kind of paranoid personality and explosive 
personality.  The final diagnosis was paranoid personality 
disorder.

The veteran was afforded a VA examination in June 1985.  The 
veteran complained that his nerves were "bad."  He claimed 
to hear voices, but did not know who was talking or what they 
were saying.  He stated that he could not sleep without 
drinking, has problems with depression, and gets mixed up.  
He gave a history of multiple drug abuse in the past, but 
claimed not to be clean.  The examiner diagnosed moderate 
schizophrenia, undifferentiated, and alcohol dependence.

The veteran was afforded another VA examination in October 
2002.  He was examined for two hours.  Prior to interviewing 
the veteran, the examiner reviewed the medical records and 
claims file.  He noted that although the diagnosis of 
schizophrenia appears in the veteran's chart, the veteran 
stated that he did not know where that came from.  In 
reviewing the available records related to psychiatric 
hospitalizations, the examiner stated that it appears as if 
the acute psychoses and acutely agitated behavior that 
precipitated the veteran's hospital admissions were allegedly 
due to substance abuse.  The veteran was soft-spoken, 
although the rate, flow, and prosody of speech were normal.  
There did not appear to be any evidence of a formal thought 
disorder.  

The veteran reported that he heard voices while he was 
imprisoned in the stockade in 1973 and in the 1970s and 
1980s, but he currently denied them.  He denied any recent 
suicidal behavior or homicidal ideations.  He claimed memory 
loss and impairment, though he was unable to elaborate on 
that.  The veteran did not appear to experience any 
problematic obsessive or ritualistic behaviors that 
interfered with routine activities.  He denied the presence 
of manic attacks.  He endorsed depressive symptoms, but did 
not meet criteria for either a major depressive disorder or 
dysthymic disorder.  The examiner concluded that there was no 
diagnosis or condition on axis I or axis II.

VA outpatient treatment records dated from February to May 
2001 show diagnoses of dysthymic disorder.  These records 
were received at the RO subsequent to the October 2002 
examination, but were apparently available to the examiner, 
inasmuch as the examiner noted review of medical records and 
the claims folder, as well as the diagnosis of dysthymic 
disorder.

II.  Legal Analysis

Service connection will be granted for disability resulting 
from disease or injury in service.  38 U.S.C.A. § 1110.  
Where a claimed disability is first diagnosed after service, 
service connection may be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  A grant of service connection requires medical 
evidence of a current disability, medical, or in some cases 
lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the veteran has reported that he experienced 
stressors during service.  He attributes a current 
psychiatric disability to these stressors.  However, as a lay 
person he is not competent either to diagnose a current 
psychiatric disability, or to attribute a current psychiatric 
disability to in-service events.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The record contains no competent medical opinion linking a 
current psychiatric disability to service.  Perhaps more 
significantly, on the most recent examination, the veteran 
was found to have no current acquired psychiatric disability.  
This finding squares with earlier reports that the veteran's 
psychiatric symptoms were acute and resolved.  In this regard 
there has been no recent evidence of the previously reported 
schizophrenia.  

Recent VA outpatient treatment records contain diagnoses of 
dysthymic disorder, but the recent VA examiner considered 
these records in concluding that the veteran did not meet the 
criteria for a current psychiatric diagnosis.  

The Board finds the psychiatric examination to be more 
probative than the outpatient treatment records, because the 
examiner had the opportunity to review the entire record 
documented in the claims folder, while there is no indication 
that the medical professionals providing the outpatient 
treatment did so.  The psychiatric examination also contains 
more detail than the outpatient treatment records.

Since the VA examination finding of no current psychiatric 
disability is more probative than treatment records reporting 
such a disability; the Board concludes that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



